Citation Nr: 1206519	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  11-07 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as ulcers.
	
2.  Entitlement to service connection for a heart disorder, to include as a result of asbestos exposure.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of asbestos exposure.

4.  What evaluation is warranted for residuals of left testicular trauma with cyst and erectile dysfunction from September 11, 2009?


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.  He also served with the National Guard from February 1949 to October 1950.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is neither competent nor credible evidence of an in-service gastrointestinal disability, evidence of a nexus between service and any post service gastrointestinal disability, to include ulcers; and a compensably disabling peptic ulcer was not demonstrated within one year following discharge from active duty.

2.  The preponderance of the evidence is against finding that a current heart disability is related to active military service or events therein, to include due to asbestos exposure; and there is no evidence of a compensably disabling heart disease within one year following discharge from active duty.

3.  The preponderance of the evidence is against a finding that chronic obstructive pulmonary disease is related to active military service or events therein, to include due to asbestos exposure.

4.  In December 2011, the Veteran withdrew his appeal of the claim of entitlement to an initial compensable rating for residuals of left testicular trauma with cyst and erectile dysfunction.


CONCLUSIONS OF LAW

1.  A chronic gastrointestinal disability was not incurred in or aggravated by service, and a peptic ulcer may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2011).

2.  A heart disorder was not incurred in active service; and heart disease may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  Chronic obstructive pulmonary disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  The criteria for withdrawal of a substantive appeal concerning the claim of entitlement to an increased rating for residuals of left testicular trauma with cyst and erectile dysfunction have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2009, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also informed the Veteran of how disability evaluations and effective dates are assigned.  The Veteran was afforded numerous opportunities to present evidence and testimony in support of his claim.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains service treatment records, VA medical records, service personnel records, and identified private treatment records.  

VA has not provided the Veteran with VA examinations for his claims.  In this regard, the Secretary must provide a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

An examination is not required in this case in the absence of credible evidence of pertinent symptomatology in-service, and competent evidence linking a current disorder to service.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

II.  Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic diseases, such as cardiovascular-renal disease and peptic ulcer disease, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


A.  Gastrointestinal Disability

The Veteran contends that he has suffered from ulcers since service.  He testified at his December 2011 hearing that he complained of stomach problems to his company medics.  They reportedly instructed him to watch what he ate and to drink milk.  He reported that he had ulcer surgery in 1968.

The Veteran's service treatment records do not reflect that he sought treatment for stomach problems during service.  His July 1952 separation examination report notes that his abdomen and viscera were clinically normal, and the Veteran denied past or current frequent indigestion or stomach, liver, or intestinal trouble on his July 1952 separation medical history report.  

A February 1997 private medical record notes a past history of peptic ulcer disease with vagotomy and pyloroplasty in 1968.  A May 2007 private endoscopy report notes a finding of gastritis.  The medical evidence of record does not demonstrate that the Veteran complained of or sought treatment for ulcers or related symptomatology prior to 1968.  

The Veteran is competent to report having had stomach problems since service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Board finds, however, that the Veteran's testimony that he has had a continuity of symptomatology since service is not credible in light of his express denial of frequent indigestion or stomach, liver, or intestinal trouble in his July 1952 separation medical history report.  

The most credible evidence of record reflects that the Veteran did not have ulcers in service, and the competent medical evidence of record does not demonstrate the presence of an ulcer disorder until 1968, which is approximately 16 years following his separation from service.  This 16-year gap is evidence against the claim.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

In reaching this conclusion, the Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on normal in-service examination findings and the Veteran's specific in-service denials of relevant symptoms at the time of his separation from service.

The Board also considered the appellant's sincerely held belief that his gastrointestinal disorder is related to service.  The appellant, however, as a lay person untrained in the field of medicine is not competent to offer an opinion addressing the etiology of any diagnosed gastrointestinal disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (2002).

Based on the above, the Board concludes that a preponderance of the evidence is against finding that the Veteran has a current gastrointestinal disorder that is related to his military service.  The doctrine of reasonable doubt is not for application, and the claim is denied.  See 38 C.F.R. § 3.102.  

B.  Chronic obstructive pulmonary disease and a heart disorder 

The Veteran has claimed entitlement to service connection for chronic obstructive pulmonary disease and for a heart disorder, to include as due to in-service asbestos exposure.  He has attributed his chronic obstructive pulmonary disease to exposure to burning coal in service.

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-MR, IV.ii.2.C.9 (Dec. 13, 2005); and M21-MR, IV.ii.1.H.29 (July 20, 2009).  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).

Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

In a June 2010 statement, the Veteran reported that he was exposed to asbestos while stationed at Francis E. Warren Air Force Base in Cheyenne, Wyoming, from September 1949 to March 1950, and at Tempelhof Air Force Base in Berlin, Germany, from July 1951 to July 1952.  He alleged that while stationed in Wyoming for technical training, the heating systems, barracks walls, and boilers were all covered with asbestos insulation.  He reported having to take eight-hour shifts firing a coal-burning heating furnace in a room that was protected with asbestos.  In Berlin, he reportedly performed recovery and repair of cables and other communication facilities in the tunnels under the city.  He stated that these areas were full of asbestos and that they had been burned and destroyed by flame throwers at the end of World War II.  

Service personnel records list assignments and duties that are consistent with the Veteran's descriptions.  Based on these duties and locations of service, however, the Board cannot concede exposure to asbestos in service.  Therefore, further development of the issue of whether there is a relationship between asbestos exposure and any of the Veteran's claimed disabilities is not warranted.

The Board will next consider whether either the Veteran's chronic obstructive pulmonary disease or heart disorder may be directly related to service.  The Veteran's service treatment records do not indicate that he complained of or sought treatment for heart or respiratory disorders during service.  His July 1952 separation examination report found his lungs, chest, and heart to be clinically normal.  At that time the Veteran specifically denied any past or current history of asthma, shortness of breath, pain or pressure in chest, chronic cough, palpitations or pounding heart, or high or low blood pressure.  

The Veteran testified at his December 2011 hearing that he was originally diagnosed with breathing problems in the 1980s or in 1997, and that he was originally treated for a heart disorder in the 1980s or in 1996.  He testified that he has had breathing problems ever since he separated from service, or at least from the 1960s.  

With respect to the claim of entitlement to service connection for a heart disability, the Veteran has alleged that he has had a heart disorder from the 1980s, i.e., approximately three decades following his separation from service.  This decades-long gap is evidence against the claim.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Even assuming, however, that the appellant argues that he has had heart problems since service, no competent medical professional has linked any current heart disorder to the appellant's military service.  Again, as a lay person is not competent to do so.  Espiritu.  Therefore, service connection for a heart disorder must be denied.

With respect to the claim of entitlement to service connection for chronic obstructive pulmonary disease, the Veteran's service treatment records contradict his hearing testimony in that he expressly denied breathing problems at separation.  The Board finds his July 1952 denial of pertinent symptomatology to be more credible than his subsequent reports having had breathing problems since service.  As with the gastrointestinal disability claim above, the Board has considered the decision in Buchanan.  The instant case, however, is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on normal in-service examination findings and the Veteran's in-service denial of relevant symptoms at the time of his separation from service.

Furthermore, no medical professional has linked chronic obstructive pulmonary disease to the appellant's military service and the Veteran, as a lay person, is not competent to do so.  

Finally, the Veteran has attributed his chronic obstructive pulmonary disease  to a history of smoking, which he states began during service and continued for many years postservice.  The provisions of 38 U.S.C.A. § 1103 (West 2002), however, prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  This statute applies to claims, such as the Veteran's, that were filed after June 9, 1998.  See 38 C.F.R. § 3.300 (2011).  Hence, service connection may not be granted based on any in-service smoking that the appellant may have done.

In summary, the preponderance of the evidence is against the claims of entitlement to service connection for chronic obstructive pulmonary disease and a heart disorder.  As such, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

III.  Withdrawal of Appeal
 
Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b) (2011).  In a December 2011 statement, the Veteran withdrew the claim of entitlement to an initial compensable rating for residuals of left testicular trauma with cyst and erectile dysfunction.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as concern this issue.  Accordingly, the Board no longer has jurisdiction to review this issue and the appeal is dismissed.
 

ORDER

Entitlement to service connection for a gastrointestinal disability, claimed as ulcers, is denied.
	
Entitlement to service connection for a heart disorder, to include as a result of asbestos exposure is denied.

Entitlement to service connection for chronic obstructive pulmonary disease, to include as a result of asbestos exposure, is denied.

The claim of entitlement to an initial compensable rating for residuals of left testicular trauma with cyst and erectile dysfunction from September 11, 2009, is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


